Citation Nr: 1811056	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-17 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to an increased rating for chronic obstructive pulmonary disease, on the basis of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1955 to October 1958.  He died in January 2010.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, which denied entitlement to service connection for the cause of the Veteran's death and accrued benefits.  Jurisdiction presently resides with the RO in Detroit, Michigan. 

The appellant participated in an informal conference at the RO in January 2014.  She also requested to testify at a Board hearing.  However, she did not appear at the hearing scheduled in May 2017.  A March 2017 hearing notice letter notifying the appellant of the date and time of her hearing was returned as undeliverable, even though the letter was sent to her last known address of record.  The RO also unsuccessfully attempted to contact the appellant by telephone.  See April 2017 Report of General Information.  Unless notified otherwise on remand, the appellant's hearing request is considered withdrawn.

A March 2014 statement of the case addressing a claim for nonservice-connected death pension benefits was provided at the same time as the statement of the case for the issues noted on the first page of this decision.  The VA-Form 9 appealing the issues noted that all of the issues on the statement of the case were being appealed; however, on further explanation, the appellant only noted the issues of service connection for cause of death and accrued benefits.  These are the only issues that were certified to the Board.  The appellant's representative submitted an informal brief in January 2018 also noting the two issues on appeal without addressing nonservice-connected death pension.  The Board will interpret the correspondence of record as the appellant's intent not to appeal the nonservice-connected death pension claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for the cause of the Veteran's death is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not have a pending claim for benefits at the time of his death.


CONCLUSION OF LAW

The criteria for entitlement to an increased rating for chronic obstructive pulmonary disease on the basis for accrued benefits purposes, are not met.  38 U.S.C. §§ 5107, 5110, 5121(a) (2012); 38 C.F.R. §§ 3.400, 3.1000(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012)), imposes obligations on the VA in terms of its duty to notify and assist claimants.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Here, the RO sent the appellant a letter in July 2010 prior to the initial unfavorable decision on the claim that included the criteria for substantiating the appellant's claim.  The appellant was advised of the disabilities the Veteran was service-connected for during his lifetime.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent post-service treatment records and providing an opinion when necessary. 38 U.S.C. § 5103A ; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Accrued Benefits

Claims for VA benefits do not survive a claimant's death.  However, a qualified survivor (including a spouse) may carry on the deceased veteran's claim for benefits by submitting an application for accrued benefits within one year after the veteran's death. 38 U.S.C. § 5121(a) (c); 38 C.F.R. § 3.1000 (2017).  Accrued benefits are "periodic monetary benefits . . . to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death."  Id.  An accrued-benefits claim incorporates any prior final adjudication on claims brought by a veteran, because it derives from the veteran's claims. 

For a claimant to prevail in his or her accrued benefits claim, the record must show the following: (1) the appellant has standing to file a claim for accrued benefits; (2) the Veteran had a claim pending at the time of his or her death; (3) the Veteran would have prevailed on his or her claim if he or she had not died; and (4) the claim for accrued benefits was filed within one year of the Veteran's death. 

The appellant asserts that the Veteran had a pending claim regarding his service-connected chronic obstructive pulmonary disease.  See VA-Form 9, dated April 2014.  

The appellant has standing as the Veteran's surviving spouse to file a claim for accrued benefits.  However, at the time of his death, the Veteran did not have any pending claims for an increased rating for chronic obstructive pulmonary disease.  

The record shows that during his lifetime, the Veteran was service-connected for obstructive lung disease with a 30 percent rating; fractures of left great toe and left second toe with amputations with a 20 percent rating; arthritis of the left knee and left hip associated with fractures of the left great toe and left second toe with amputations with a 20 percent rating; and scar on the left thigh for skin graft donor site with a 0 percent rating.  

The last rating decision of record prior to the Veteran's death was dated in July 2008, which granted service connection for lung disease with a 30 percent rating, effective July 19, 2007; and granted service connection for arthritis of the left knee and left hip with a 20 percent rating, effective July 19, 2007.  The Veteran was notified of this decision on July 25, 2008.  He made a claim for dependency allowance in August 2008, which was granted in September 2008.  However, he did not appeal the July 2008 rating decision.  

As there was no pending claim for an increased rating for obstructive lung disease at the time of the Veteran's death, any such claim for purposes of accrued benefits purposes is denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the appellant's claim.


ORDER

Entitlement to an increased rating for chronic obstructive pulmonary disease, on the basis of accrued benefits, is denied.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  She contends that the Veteran's service-connected chronic obstructive pulmonary disease contributed to his death via cerebrovascular infarction.  She submitted a private medical opinion dated in May 2014 noting that the Veteran's chronic obstructive pulmonary disease did contribute to the Veteran's death with no rationale provided.  The appellant's previous representative requested that the RO issue a supplemental statement of the case with consideration of this evidence.  However, there is no record of a supplemental statement of the case.

Based on the medical evidence of record, a medical opinion is warranted to determine whether the Veteran's service-connected obstructive lung disease contributed to his death; or whether the Veteran's cause of death is related to his military service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain any relevant outstanding treatment records dated prior to January 2010.

2.  Ask the appellant to identify any additional, relevant evidence pertaining to her claim.  Notify the appellant that a supplemental rationale for the opinion provided by the private doctor in May 2014 would be helpful to her claim.

3.  After all available records have been associated with the VBMS file, forward the claims file to a VA clinician with relevant experience to obtain a medical opinion regarding the cause of the Veteran's death.  The VBMS file must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following review of the record, the VA clinician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's large cerebrovascular infarction, from which the Veteran died, with other significant conditions contributing to death of atrial fibrillation, hypertension, peripheral vascular disease, and dyslipidemia, was incurred in active service, or first manifested within one year of separation from service; or, in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected residuals of obstructive lung disease caused or contributed substantially or materially to the cause of the Veteran's death. 

In making these assessments, please consider all relevant evidence of record.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4.  After ensuring that the development is complete, readjudicate the claim. If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


